Case 1:20-cv-21509-RS Document 74 Entered on FLSD Docket 04/20/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 20-21509-CIV-SMITH

 PORTLAND HUNT-ALPINE CLUB LLC,

        Plaintiff,

 v.

 MOWI ASA, et al,

       Defendants.
  __________________________________/

                              ORDER CONSOLIDATING CASES

        This matter comes before the Court sua sponte. This case was transferred to the Southern

 District of Florida from the District of Maine, and thereafter was transferred to the undersigned’s

 docket upon the parties’ contention that this action is “related to Wood Mountain, LLC v. Mowi

 ASA, No. 19-22128-CIV-SMITH (S.D. Fla. May 24, 2019)” and “involves subject matter which is

 a material part of the subject matter of the Wood Mountain action, and that transferring this action

 would prevent the unnecessary duplication of judicial labor.” (DE 61.) Upon consideration, it

 appears that judicial economy will best be served by consolidating these cases for all purposes.

 Therefore, it is hereby

        ORDERED as follows:

        1.      The Clerk of the Court is directed to CONSOLIDATE the above-captioned matter

 with the case Wood Mountain, LLC v. Mowi ASA, No. 19-22128-CIV-SMITH (S.D. Fla. May 24,

 2019). All subsequent filings shall be in that numbered-case only and bear Case No. 19-22128-

 CIV-SMITH.



                                                  1
Case 1:20-cv-21509-RS Document 74 Entered on FLSD Docket 04/20/2020 Page 2 of 2



        2.     The Clerk of the Court is directed to CLOSE the above-captioned matter for

 administrative purposes.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of April, 2020.




                                                RODNEY SMITH
                                                UNITED STATES DISTRICT JUDGE




                                            2
